Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 1 of 16




                     Exhibit I
   Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 2 of 16


From:           Molly Graver
To:             Jordan C. Alaimo
Cc:             Michael E. Condon; David Gardner; Robert Blumenthal; Babette Rutman; Robert Flanagan
Subject:        View at Mackenzi
Date:           Thursday, June 27, 2019 11:08:16 AM
Attachments:    View.MacKenzie.sales.Stipulation .docx
                Stipulated Agreement (View at Mackenzi) (00282689-2xA3617).docx
                ATT00001.txt



Jordan,
Attached please find the draft Stipulation sent to us by the DOJ, and our
revisions which are contained in the second Word attachment.
We would like to get the approval of Seller and the Title Insurance Company to
the Stipulation, and once a final version is agreed upon, send it to the DOJ and
SEC for review and approval.
Please review and get back to us as soon as possible.
Thank you.

Molly
Elizabeth R. Graver, Esquire
Plunkett & Graver, PC
2030 Tilghman Street
Suite 202
Allentown, PA 18104
(610) 432-1590 (phone)
(610) 465-8887 (fax)
www.plunkettgraver.net
                           * CONFIDENTIALITY NOTICE *
 THIS MESSAGE CONTAINS INFORMATION THAT MAY BE CONFIDENTIAL AND PRIVILEGED.
   UNLESS YOU ARE THE ADDRESSEE OR AUTHORIZED TO RECEIVE FOR THE ADDRESSEE,
YOU MAY NOT USE, PRINT OR DISCLOSE TO ANYONE THE MESSAGE OR ANY INFORMATION
  CONTAINED IN THE MESSAGE. IF YOU HAVE RECEIVED THIS E-MAIL IN ERROR, PLEASE
         ADVISE THE SENDER BY REPLY AND DESTROY THE E-MAIL. THANK YOU.
        THE CONFIDENTIALITY OF INTERNET E-MAIL CANNOT BE GUARANTEED.
 DO NOT INCLUDE PRIVATE OR CONFIDENTIAL INFORMATION SUCH AS SOCIAL SECURITY
                  NUMBERS, PASSWORDS, ETC. IN E-MAILS TO US.
     Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 3 of 16



In Re: The Matter of the Sale of:

THE PREMISES AND REAL PROPERTY WITH
BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS AT THE PREMISES, BUILDINGS,
APPURTENANCES, IMPROVEMENTS, AND
REAL PROPERTY AT 9000 OLD STATION ROAD,
CRANBERRY *****************TOWNSHIP, PENNSYLVANIA,
KNOWN AS EDEN SQUARE APARTMENTS********************,
A MULTI-FAMILY RESIDENTIAL APARTMENT
COMPLEX, OWNED BY CRANBERRY VISTA
APARTMENTS *********************LLC, SITUATE IN THE COUNTY OF
BUTLER********, PENNSYLVANIA, BEING KNOWN AS
LOT NUMBER 2 IN THE DAVIS SUBDIVISION
PLAN********************* AS RECORDED IN THE RECORDER’S OFFICE
OF BUTLER COUNTY**********, PENNSYLVANIA
ON JANUARY 10, 2014*************** IN PLAN BOOK VOLUME 339********,
PAGE NUMBER 43 ********AS INSTRUMENT
# 201401100000776-----------------------------.

______________________________________________

   STIPULATED AGREEMENT REGARDING PROCEEDS FROM THE SALE OF EDEN SQUARE
                     APARTMENTS************************


        IT IS HEREBY STIPULATED and agreed upon by and between the parties, the United

States of America, by its attorney, James P. Kennedy Jr., United States Attorney for the

Western District of New York, Mary Clare Kane, Assistant United States Attorney, of counsel;

James      Bonsignore*************,          Esq.,       of     counsel   to   Cranberry   Vista

Apartments,*********************** LLC, Old Republic National ****************Title

Insurance Company, Landview Title Agency LLC and Samuel Silverman******************,

Esq., of counsel to Freshcorn Square DE 1****************** LLC and Freshcorn Square DE

2****** LLC, that with the net proceeds from the sale of the above-encaptionedreferenced

property (hereinafter referred to as “Eden Square Apartments*******************”) shall be

deposited with a payment shall be made to tthe United States Marshal Service for the


                                                 {7355536: }1
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 4 of 16



Western District of Pennsylvania in the form of a certified bank check to be held in its Seized

Assets Deposit Fund as the substitute res until resolution is reached in criminal and

forfeiture litigation attendant to the case known as United States v. Robert Morgan et al, 18-

CR-108-EAW with respect to those proceeds or until further order of the Federal Court.



       On May 21, 2019, a federal grand jury returned a Superseding Indictment charging

Robert Morgan, Frank Giacobbe, Todd Morgan and Michael Tremetti (the "defendants") with

violations of Title 18, United States Code, Sections 1343, 1344, 1349 and 2 as well as Title

18, United States Code, Section 1956(h). Indictment Number 18-CR-108-EAW.



       The Superseding Indictment contains three (3) allegations regarding criminal

forfeiture and alleges that certain Real Properties are subject to forfeiture, as applicable,

pursuant to Title 18, United States Code, Sections 981(a)(1), 982(a)(1), 982(b)(1),

981(a)(1)(C), and Title 28, United States Code, Section 2461(c) in that the Real Properties

(1) constitute or are derived from proceeds traceable to the offense of conviction; (2) are

property constituting, or derived from proceeds obtained, directly or indirectly, as a result

of such offenses of conviction and the commission of violations of Title 18, United States

Code, Sections 1343, 1344, 1349 and 2 (Bank and Wire Fraud and Conspiracy); and (3) are

involved in such offense and any property traceable to such property and the commission of

violations of Title 18, United States Code, Sections 1956(h) (Money Laundering Conspiracy).



       While ****** ****** is not specifically referenced in the Eden Square Apartments is

named in all three (3) Forfeiture Allegations of the Superseding Indictment as being


                                          {7355536: }2
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 5 of 16



subject to forfeiture in the event of conviction, the parties understand that the property

may be subject to either civil or criminal forfeiture in the near future.



       A sale of Eden Square Apartments************** accordinaccording to the terms

and conditions of a certain contract entered into on May 2**** **, 2019 between Cranberry

Vista Apartment***********/Robert Morgan, Manager, as seller, and Freshcorn Square, DE

1********* LLC and Freshcorn Square DE 2 LLC by Asher Handler********** (Authorized

Signatory), as purchaser, is pending and set to close on June 6****** **, 2019 or shortly

thereafter once the Seller is able to deliver marketable title to the property.



       The parties agree that the seller, Cranberry Vista Apartments----------------------------,

LLC/Robert Morgan as Manager, shall execute all necessary documents as required by the

attorney for this purchase, to transfer clear title to Freshcorn Square DE 1***************

LLC , and Freshcorn Square DE 2, LLCs, a bona fide purchaser for value.



       Old Republic National************** Title Insurance Company or Landview Title

Agency LLC as escrow agent for the closing, will pay all valid lienholders, taxes, customary

fees and charges attendant to the sale of the real estate in the County of Butler *****, *****and

Commonwealth of Pennsylvania, including reasonable attorney fees, and thereafter will

make payment of the net proceeds from the sale to the United States Marshals Service in a

certified check in an amount provided by a closing statement prepared for the sale of the

Eden Square Apartments****************** by James J. Bonsignore*************, Esq.,

attorney for Cranberry Vista Apartments*********************, LLC/ Robert Morgan as


                                           {7355536: }3
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 6 of 16



Manager, the seller, disclosed to and agreed to by the parties hereto in advance of the closing

and Old Republic National**************** Title Insurance Company or Landview Title

Agency, LLC will tender payment of said net proceeds check to the United States Attorney’s

Office for the Western District of New York at or immediately after said closing.




                                          {7355536: }4
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 7 of 16




       The United States Marshals Service shall hold the sale proceeds in its Seized Assets

Deposit Fund as the substitute res until the conclusion of the pending criminal and any civil

or criminal forfeiture litigation in United States v. Robert Morgan, et al, 18-CR-108-EAW or

related proceedings, or upon an order of the Court. Notwithstanding anything contained

herein, in any forfeiture statute, or in any other other provision governing or affecting the

rights of third parties not named in the superseding indictment, any such third party

claiming an interest in the sale proceeds that are the subject of this Stipulated Agreement

may apply to the Court at any time, on notice, for release or other disposition of those funds

as provided by federal law.



       The seller agrees that no proceeds shall be caused to be transferred in any manner to

Cranberry Vista Apartments**************, LLC, Robert Morgan or any of his family

members, agents, other defendants or entities until further federal court order.



       Seller and Purchaser represent that there are no conflicts of interest with respect to

the pending sale of Eden Square Apartments*****************.



       It is further agreed and stipulated that none of the parties shall be liable to the other

for attorney fees, costs, and expenses, interest, or any other relief not specifically provided

for in this agreement.



       Buffalo, New York, June **5, 2019.


                                            {7355536: }5
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 8 of 16



                                                JAMES P. KENNEDY, JR.
                                                United States Attorney


                                       By:      ____________________________
                                                MARY CLARE KANE
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                Western District of New York
                                                138 Delaware Avenue
                                                Buffalo, New York 14202
                                                (716) 843-5700 ext. 809
                                                Mary.Kane@usdoj.gov

Dated: June   2019                            ______________________________
                                              James Bonsignore------------------, Esq.
                                              Woods Oviatt Gilman, LLP
                                              1900 Bausch and Lomb
                                       Place*********************
                                              Rochester, New York
                                              585-***987-****5903
                                              jbonsigniore*************@woodsoviatt*
                                       ********.com



Dated: June    2019                             _____________________________
                                                Samuel Silverman*****************, Esq.
                                                The Silverman *********Law Firm, PLLC
                                                845-517-0351            *****************



Dated: June    2019                             ______________________________
                                                Robert Morgan
                                                Manager
                                                Cranberry Vista
Apartments********************, LLC



Dated: June    2019                             _______________________________
                                                Asher Handler*****************

                                                Freshcorn Square, DE 1&2 *, LLCs

                                      {7355536: }6
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 9 of 16




      Authorized Signatory


Dated: June    2019                         _______________________________
                                            Old Republic National******************
                                            Title Insurance Company


Dated: June    2019                         _______________________________
                                            Landview Title Agency LLC




                                  {7355536: }7
   Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 10 of 16



ACKNOWLEDGE, AGREED AND CONSENTED TO BY SECURTIES EXCHANGE COMMISSION,
AS PLAINTIFF, V. ROBERT C. MORGAN, MORGAN MEZZANINE FUND MANAGER LLC, and
MORGAN ACQUISITIONS LLC, AS DEFENDANTS, 19 CIV. 661 FILED MAY 21, 2019 IN
UNITED STATES WESTERN DISTRICT COURT, WESTERN DISTRICT OF NEW YORK:




Dated: June   2019                         _______________________________
                                           SECURITIES EXCHANGE COMMISSION




                                 {7355536: }8
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 11 of 16



In Re: The Matter of the Sale of the membership interest in a newly created limited liability
company into which Seller shall convey the following property:

UNITS 52A AND 52B OF COLONIAL GARDENS, A
CONDOMINIUM, (PARCEL NOS. 40-000-15-005200-C052A AND
40-000-15-005200-C052B, RESPECTIVELY) TOGETHER WITH
ALL UNIT BUILDINGS CONSTRUCTED THEREON, EACH UNIT’S
LIMITED COMMON ELEMENTS AND SHARE OF COMMON
ELEMENTS AND GENERAL COMMON ELEMENTS; AND (2) THE
REAL PROPERTY WITH BUILDINGS, APPURTENANCES,
AND IMPROVEMENTS THEREON HAVING PARCEL NO. 40-
000-15-005000-00000. COLLECTIVELY, (1) AND (2) BEING
KNOWN AS THE VIEW AT MACKENZI LOCATED AT 2035
PATRIOT STREET, NORTH CODORUS TOWNSHIP, YORK
COUNTY,       PENNSYLVANIA,      A     MULTI-FAMILY
RESIDENTIAL APARTMENT COMPLEX, OWNED BY
COLONIAL GARDENS L.P. AND COLONIAL CROSSINGS
INVESTMENTS, L.P. (COLLECTIVELY, “SELLERS”).


     STIPULATED AGREEMENT REGARDING PROCEEDS FROM THE SALE OF VIEW AT
                               MACKENZI


       IT IS HEREBY STIPULATED and agreed upon by and between the parties, the United

States of America, by its attorney, James P. Kennedy Jr., United States Attorney for the

Western District of New York, Mary Clare Kane, Assistant United States Attorney, of counsel;

Elizabeth R. Graver, Esq., counsel to View at Mackenzi Acquisition, LLC (“Purchaser”),

****************Title Insurance Company, and Jordan Alaimo, Esq., counsel to Colonial

Gardens, L.P. and Colonial Crossings Investments, L.P., that the net proceeds from the sale of

the above-referenced Property (hereinafter referred to as “Property” or “View at Mackenzi”)

to be effectuated through Sellers’ transfer of the Property to a newly created limited liability

company whose membership interest shall be purchased by Buyer, shall be deposited with

the United States Marshal Service for the Middle District of Pennsylvania in the form of a

certified bank check to be held in its Seized Assets Deposit Fund as the substitute res until


                                                  1
   Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 12 of 16



resolution is reached in criminal and forfeiture litigation attendant to the case known as

United States v. Robert Morgan et al, 18-CR-108-EAW with respect to those proceeds or until

further order of the Federal Court.

       On May 21, 2019, a federal grand jury returned a Superseding Indictment charging

Robert Morgan, Frank Giacobbe, Todd Morgan and Michael Tremetti (the "defendants") with

violations of Title 18, United States Code, Sections 1343, 1344, 1349 and 2 as well as Title

18, United States Code, Section 1956(h). Indictment Number 18-CR-108-EAW.

       The Superseding Indictment contains three (3) allegations regarding criminal

forfeiture and alleges that certain Real Properties are subject to forfeiture, as applicable,

pursuant to Title 18, United States Code, Sections 981(a)(1), 982(a)(1), 982(b)(1),

981(a)(1)(C), and Title 28, United States Code, Section 2461(c) in that the Real Properties

(1) constitute or are derived from proceeds traceable to the offense of conviction; (2) are

property constituting, or derived from proceeds obtained, directly or indirectly, as a result

of such offenses of conviction and the commission of violations of Title 18, United States

Code, Sections 1343, 1344, 1349 and 2 (Bank and Wire Fraud and Conspiracy); and (3) are

involved in such offense and any property traceable to such property and the commission of

violations of Title 18, United States Code, Sections 1956(h) (Money Laundering Conspiracy).

       While View at Mackenzi is not specifically referenced in the Forfeiture Allegations of

the Superseding Indictment as being subject to forfeiture in the event of conviction, the

parties understand that the Property may be subject to either civil or criminal forfeiture in

the near future.



       A sale of View at Mackenzi according to the terms and conditions of a certain


                                                2
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 13 of 16



reinstated Purchase and Sale Agreement originally dated April 19, 2019, terminated and

reinstated on ___________, 2019 (collectively, “Agreement”) between Colonial Gardens, L.P. and

Colonial Crossing Investments, L.P./Robert Morgan, Manager, as Sellers, and View at

Mackenzi Acquisition, LLC by David Gardner (Authorized Signatory), as Purchaser, is

pending and set to close on ****** **, 2019 or shortly thereafter if Sellers are able to deliver

marketable title to the Property such as will be insured by a title insurance company licensed

in Pennsylvania at regular rates, and are otherwise able to comply with Sellers’ obligations

under the Agreement.

       The parties agree that the Sellers, Colonial Gardens, L.P. and Colonial Crossings

Investments, L.P./Robert Morgan as Manager, shall execute all necessary documents as

required by the attorney for this purchase, to transfer clear title to a newly created limited

liability company in accordance with the terms of the Agreement, and to thereafter convey

all of the membership interest in the newly created limited liability company to View at

Mackenzi Acquisition, LLC, a bona fide purchaser for value, and to otherwise comply with

Sellers’ obligations under the Agreement.

       ************** Title Insurance Company as escrow agent for the closing, will pay all

valid lienholders, taxes, customary fees, transfer taxes, and charges attendant to the transfer

of the real estate in the County of York, and Commonwealth of Pennsylvania, to the newly

created limited liability company and the sale of its membership interest to Purchaser,

including reasonable attorneys’ fees, and thereafter will make payment of the net proceeds

from the sale to the United States Marshals Service in a certified check in an amount provided

by a closing statement prepared by the Title Insurance Company and approved by the parties

hereto in advance of the closing and **************** Title Insurance Company will tender


                                                  3
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 14 of 16



payment of said net proceeds check to the United States Attorney’s Office for the Western

District of New York at or immediately after said closing.

       The United States Marshals Service shall hold the sale proceeds in its Seized Assets

Deposit Fund as the substitute res until the conclusion of the pending criminal and any civil

or criminal forfeiture litigation in United States v. Robert Morgan, et al, 18-CR-108-EAW or

related proceedings, or upon an order of the Court. Notwithstanding anything contained

herein, in any forfeiture statute, or in any other provision governing or affecting the rights of

third parties not named in the superseding indictment, any such third party claiming an

interest in the sale proceeds that are the subject of this Stipulated Agreement may apply to

the Court at any time, on notice, for release or other disposition of those funds as provided

by federal law.

       The seller agrees that no proceeds shall be caused to be transferred in any manner to

Colonial Gardens, L.P., Colonial Crossings Investments, L.P., Robert Morgan or any of his

family members, agents, other defendants or entities until further federal court order.

       In consideration of the foregoing, the United States of America hereby fully, finally,

irrevocably and unconditionally relinquishes, releases, and discharges the Property and the

Purchaser, its successors, predecessors, assigns, parent companies, holding companies,

subsidiaries, affiliates, insurers including without limitation __________ Title Insurance

Company, customers, officers, directors, shareholders, employees, agents, attorneys,

representatives, and all those claiming by, through or under it, of any and all claims, including

but not limited to, agreeing that it shall not pursue civil or criminal forfeiture against the

Property and/or the membership interest purchased by Purchaser.

       Seller and Purchaser represent that there are no conflicts of interest with respect to


                                                  4
    Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 15 of 16



the pending sale of View at Mackenzi.

       It is further agreed and stipulated that none of the parties shall be liable to the other

for attorneys’ fees, costs, and expenses, interest, or any other relief not specifically provided

for in this agreement.



Buffalo, New York, June **, 2019.

                                                      JAMES P. KENNEDY, JR.
                                                      United States Attorney


                                                   By:____________________________
                                                    MARY CLARE KANE
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Western District of New York
                                                    138 Delaware Avenue
                                                    Buffalo, New York 14202
                                                    (716) 843-5700 ext. 809
                                                    Mary.Kane@usdoj.gov

Dated: June ___, 2019                             ______________________________
                                    Jordan Alaimo, Esq.
                                                  Harris Beach PLLC
                                                  Pittsford, New York, 14534
                                                  585-419-8855
                                                  jalaimo@HarrisBeach.com

Dated: June ____, 2019                                _____________________________
                                                      Elizabeth R. Graver, Esq.
                                                      Plunkett & Graver, P.C.
                                                      2030 Tilghman Street
                                                      Suite 202
                                                      Allentown, PA 18104
                                                      610-432-1590
                                                      mollyg@plunkettgraver.com

                           [signature page continues on next page]


Dated: June ____, 2019                                Colonial Gardens, L.P.

                                                  5
   Case 1:18-cr-00108-EAW-HKS Document 66-9 Filed 06/29/19 Page 16 of 16




                                           By: Morgan CG GP, LLC, its General
                                           Partner

                                              By: Morgan Colonial Gardens, LLC,
                                               its sole member

                                                    By:__________________________
                                                     Name: Robert C. Morgan
                                                     Title: Manager


Dated: June ___, 2019                      Colonial Crossings Investments L.P.

                                           By: Morgan CG GP, LLC, its General
                                           Partner

                                              By: Morgan Colonial Gardens, LLC,
                                               its sole member

                                                    By:__________________________
                                                     Name: Robert C. Morgan
                                                     Title: Manager


Dated: June    , 2019                      View at Mackenzi Acquisition, LLC


                                           By: _______________________________
                                              Name: David Gardner
                                              Title: Authorized Signatory



Dated: June    , 2019                      _______________________________
                                           ****************** Title Insurance
                                           Company


ACKNOWLEDGED, AGREED AND CONSENTED TO BY SECURITIES EXCHANGE
COMMISSION, AS PLAINTIFF V. ROBERT C. MORGAN (BALANCE OF CAPTION TO BE
INSERTED)

Dated: July ___, 2019
                                           Securities Exchange Commission


                                       6
